Moyer, C.J.,
dissenting. The majority today holds that as R.C. 5715.27(E) can be reconciled with R.C. 3735.65 et seq., “R.C. 5715.27(E) remains available to parties like Gahanna-Jefferson as a means to seek revocation of the CRA exemption.” I believe R.C. 5715.27(E) and R.C. 3735.65 et seq. are irreconcilable; therefore, I respectfully dissent.
The relevant starting point for our inquiry is R.C. 1.51. Pursuant to R.C. 1.51:
“If a general provision conflicts with a special or local provision, they shall be construed, if possible, so that effect is given to both. If the conflict between the provisions is irreconcilable, the special or local provision prevails as an exception to the general provision, unless the general provision is the later adoption and the manifest intent is that the general provision prevail.”
In Johnson’s Markets, Inc. v. New Carlisle Dept. of Health (1991), 58 Ohio St.3d 28, 567 N.E.2d 1018, we were presented with the issue of whether the Ohio Department of Agriculture had exclusive authority to regulate sanitary conditions of food establishments or whether local boards of health could also regulate in this area. We compared the local and state sanitaiy regulations and determined that “[i]f the above comparisons, or others within these regulations, result in a determination that a conflict exists, the standards of construction found in R.C. 1.51 pertain.” Id. at 37, 567 N.E.2d at 1027.
*237Similarly, in Schindler Elevator Corp., we compared R.C. 5703.37, a general provision mandating service requirements for the Department of Taxation, with R.C. 5739.13, a special provision pertaining to the service of notices of sales tax assessments. Schindler Elevator Corp. v. Tracy (1999), 84 Ohio St.3d 496, 499, 705 N.E.2d 672, 674. After determining that there was a conflict between the two provisions, we noted that “ ‘[w]here there is no manifest legislative intent that a general provision of the Revised Code prevail over a special provision, the special provision takes precedence.’ ” Id., 84 Ohio St.3d at 499, 705 N.E.2d at 674, quoting State v. Frost (1979), 57 Ohio St.2d 121, 11 O.O.3d 294, 387 N.E.2d 235, paragraph one of the syllabus.
In Toledo Business & Professional Women’s Retirement Living, Inc. v. Bd. of Tax Appeals (1971), 27 Ohio St.2d 255, 56 O.O.2d 153, 272 N.E.2d 359, the taxpayer sought a property tax exemption pursuant to a general statutory exemption for property operated exclusively for charitable purposes, i.e., homes for the aged operated by nonprofit corporations. We denied the exemption, holding that the enactment of an intervening exemption specifically for homes for the aged limited us to applying specific criteria. Specifically, we stated that the power to grant tax exceptions “is lodged exclusively in the General Assembly, and once it lias chosen a specific subject for tax exemption, and defined the criteria, the function of the executive and judicial branches is limited to applying those criteria to a particular case, or to interpreting them if necessary. Any other interpretation of Section 2 of Article X of our Constitution would constitute an usurpation of the power thereby granted in favor of, and co-sharing of that power by, those other branches.” Id. at 258, 56 O.O.2d at 154, 272 N.E.2d at 361-362.
In Rickenbacker, we explained that Toledo requires that “a property, to be exempt, must qualify under the criteria of the statute specifically applicable to that property.” Rickenbacker Port Auth. v. Limbach (1992), 64 Ohio St.3d 628, 631, 597 N.E.2d 494, 496. Rickenbacker involved a conflict between R.C. 4582.46, a specific exemption statute, and R.C. 5709.08 and 5709.121, two general exemption statutes. Id. at 631, 597 N.E.2d at 496. R.C. 4582.46 granted an exemption to property belonging to port authority facilities, provided that the property at issue was not leased for more than one year. Rickenbacker had entered into a multiyear lease on the property at issue and argued that since the property was operated for a public purpose, it should be exempted under the general exemption statutes, R.C. 5709.08 and 5709.121. Id. at 630-631, 597 N.E.2d at 496.
We held that “[i]f a port authority could exempt its property under a statute other than R.C. 4582.46, the one-year limitation contained therein would have no effect.” Id., 64 Ohio St.3d at 632, 597 N.E.2d at 496. Accordingly, we held that the specific statute, R.C. 4582.46, applied and that Rickenbacker did not qualify for an exemption pursuant to it, as Rickenbacker had failed to meet its criteria *238with respect to a lease of no more than one year. Id. at 632, 597 N.E.2d at 496-497.
I believe that the instant case presents a conflict between R.C. 3735.65 et seq. and R.C. 5715.27. Whereas housing officers and other local officials control exemption determinations under R.C. 3735.67, R.C. 5715.27 involves the Tax Commissioner in all phases of the exemption process. R.C. 5715.27(A) allows property owners to file an application for exemption with the Tax Commissioner, while R.C. 5715.27(B) directs the Tax Commissioner to notify the board of education of applications for exemption if requested to do so. The board of education may participate in the hearing by the Tax Commissioner upon request to the Tax Commissioner. R.C. 5715.27(C) and (D). Additionally, R.C. 5715.27(E) and 5715.27(F) allow complaints against a continued exemption to be filed with the Tax Commissioner, who is empowered to consider such complaints and certify his or her findings to the auditor. Finally, the Board of Tax Appeals hears appeals from decisions under R.C. 5715.27. R.C. 5717.02.
It is true that R.C. 5715.27 specifically refers to R.C. 3735.67. R.C. 5715.27(D) gives the Tax Commissioner the authority to “act upon an application at any time prior to that date upon receipt of a written waiver from each such board of education, or, in the case of exemptions authorized by section 725.02, 1728.10, 3735.67, 5709.41, 5709.62, or 5709.63 of the Revised Code, upon the request of the property owner.” (Emphasis added.) However, the procedure for revocation of an exemption granted pursuant to R.C. 3735.65 et seq. conspicuously lacks any involvement on the part of the Tax Commissioner. Wdiile R.C. 5715.27(D) directs the Tax Commissioner to act upon a request for exemption by a property owner pursuant to R.C. 3735.67, there are no words in R.C. 3735.65 et seq. that authorize the Tax Commissioner to grant or revoke an exemption. A review of the other statutes cited in R.C. 5715.27(D) reveals that although all provide for property tax exemption incentives, only R.C. 3735.65 et seq. provides a comprehensive procedure for the granting and revocation of exemptions. In addition, R.C. 3735.70 gives an aggrieved party the right to appeal a decision of a housing officer to the court of common pleas of the county in which the subject property is located, rather than providing an avenue of review through the Tax Commissioner and ultimately the Board of Tax Appeals, as is authorized by R.C. 5715.27(E) and 5717.02. Thus, a conflict regarding the authority of the Tax Commissioner exists between R.C. 3735.65 et seq. and R.C. 5715.27.
The board argues that, notwithstanding these specific procedures granting jurisdiction to the housing officer designated by the legislative authority, the Tax Commissioner has concurrent jurisdiction to revoke exemptions under R.C. 3735.67. The board relies on State ex rel. Methodist Book Concern v. Guckenberger (1937), 133 Ohio St. 27, 9 O.O. 432, 10 N.E.2d 1001, and Society of Precious *239Blood v. Bd. of Tax Appeals (1948), 149 Ohio St. 62, 65, 36 O.O. 403, 405, 77 N.E.2d 459, 461, which reaffirmed Methodist Book. However, those cases involved the authority of the county auditor to strike property from the exempt list and are not relevant to determining the issue at bar. For example, Methodist Book was an action in prohibition that held that although G.C. 5570-1 gave the Tax Commission exclusive authority to declare property exempt, the county auditor had authority in any year thereafter to strike property from the exempt list precisely because the function performed by the auditor was ministerial and not quasi-judicial. Methodist Book, 133 Ohio St. 27, 9 O.O. 432, 10 N.E.2d 1001, paragraphs one and two of the syllabus. In addition, the court found that an aggrieved party had the right to appeal to the Tax Commission pursuant to G.C. 5616. Id. at paragraph two of the syllabus. However, unlike the conspicuous lack of any mention of the Tax Commissioner in R.C. 3735.65 et seq., G.C. 5616 expressly permitted “[a]ny person, board or officer authorized by this act to file complaints with the county board of revision [to] complain to the Tax Commission of Ohio.” Methodist Book, 133 Ohio St. at 28, 9 O.O. at 433, 10 N.E.2d at 1001. Society of Precious Blood merely reaffirmed Methodist Book in recognizing the authority of the auditor to reenter property on the taxable list. Society of Precious Blood, 149 Ohio St. at 65, 36 O.O. at 405, 77 N.E.2d at 461. Thus, neither Methodist Book nor Society of Precious Blood stands for the proposition that the auditor and Tax Commissioner have concurrent jurisdiction and are inapposite to this case.
Appellant board also cites Fid. S. & L. Co. v. Strabala (May 1, 1986), Columbiana App. No. 84-C-36, unreported, 1986 WL 5284, for the proposition that the auditor and housing officer have concurrent jurisdiction to remove properties. However, Fidelity does not stand for this proposition, holding only that the removal of property from the exempt list by the county auditor is a ministerial act required by R.C. 5713.08. Thus, case law cited by the board is inapplicable to the issue at bar and does not persuade us that the General Assembly intended R.C. 5715.27 to prevail over R.C. 3735.65 et seq.
In conclusion, I would find that R.C. 3735.65 et seq. provides detailed, specific procedures for the application, administration, and revocation of tax exemptions for property in a CRA. Given the lack of manifest intent that the General Assembly meant R.C. 5715.27 to prevail and the clear intent of the General Assembly to have R.C. 3735.65 et seq. act as a self-contained program administered on a local level, I would conclude that R.C. 3735.65 et seq., the specific statutes, outline the exclusive procedure for the granting and revocation of exemptions. Accordingly, I would agree with the Tax Commissioner that he lacks jurisdiction to consider a complaint against an exemption that is granted pursuant to R.C. 3735.65 et seq.
Green & Hughes Co., L.P.A., and Martin J. Hughes III, for appellant.
Betty D. Montgomery, Attorney General, and Phyllis J. Shambaugh, Assistant Attorney General, for appellee Tax Commissioner.
Thompson, Hiñe & Flory, L.L.P., and Peter D. Welin, for appellee Duke Realty, Inc.
For the foregoing reasons, I would affirm the decision of the Board of Tax Appeals.
F.E. Sweeney and Lundberg Stratton, JJ., concur in the foregoing dissenting opinion.